 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By picketing Babcock Companyand Sales, Inc., on January29, February 5, 19,and 26, and March 5, 1961, and by picketingPawliger Building Industries Inc., onJanuary 29 and February 5, 1961,the Respondent induced and encouraged individualsemployed by Sales,Inc., and Pawliger Building Industries,Inc., to engagein a strikeor a refusal in the course of their employmentto performserviceswith an objectof forcing or requiringBabcock Companyand Pawliger Building Industries, Inc.,to cease doing businesswith H. L. Robertson and Associates, Inc., therebyengagingin unfair laborpractices withinthe meaning of Section8(b) (4) (i) (B) of the Act.5.By picketingBabcock Company,Sales,Inc., andPawliger BuildingIndustries,Inc.,on the dates setforthinparagraphnumbered 4, above, theRespondentthreatened,coerced,and restrained BabcockCompany,Sales,Inc.,and PawligerBuilding Industries Inc., withan object of forcingor requiring BabcockCompany,and PawligerBuilding Industries,Inc., to cease doing businesswith H. L. Robertsonand Associates, Inc., therebyengagingin unfair labor practices within themeaningof Section8(b) (4) (ii) (B) of the Act.6.By threateningFred J.Butz, and by handing Butz a handbill during the courseof picketing,as set forth undersection III,above,the Respondent induced and en-couragedan individual employed by Pawliger BuildingIndustries,Inc., to engagein a strikeor a refusalin the course of his employmentto performservices with anobject of forcingor requiring Pawliger Building Industries,Inc., to cease doing busi-ness withH. L. Roberstonand Associates,Inc., therebyengaging in unfair laborpracticeswithin themeaning of Section8(b) (4) (i) (B) of the Act.7.By distributinghandbills to.the publicon dates setforthin paragraphnumbered4, above,the Respondentdid notengage inunfairlabor practices withinthe meaningof Section 8(b) (i) and (ii) (B) of the Act.8.Otherthanas above found,the Respondent has not engaged inunfair laborpractices within themeaning of Section8(b)(4)(i)and (ii) (B) of the Act.9.The aboveunfair labor practices are unfairlaborpractices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Birmingham Slag Division of the VulcanMaterialsCompanyand United Steelworkers of America,AFL-CIO.CaseNo.15-CA-1939.June 14, 1962DECISION AND ORDEROn February 27, 1962, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He further found that the Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The137 NLRB No. 76. BIRMINGHAM SLAG DIV. OF VULCAN MATERIALS CO.613rulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Birmingham SlagDivision of the Vulcan Materials Company, Birmingham, Alabama,its officers, agents, successors, and assigns, shall :1.Cease and desist from:(a)Discharging or otherwise discriminating against any employeein order to discourage membership or activity in United Steelworkersof America, AFL-CIO.(b) Interrogating its employees concerning their affiliation with,activity in support of, or interest in the above or any other labor or-ganization, in a manner constituting interference, restraint, orcoercion.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer C. T. Broadway immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for anyloss of pay he may have suffered as a result of his discharge, in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(b) Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, time cards, personnel records and reports, andall other records necessary to analyze the amount of backpay due un-der the terms of this Order.(c) Post at its various plants, stations, shops, and working places inthe Montgomery, Alabama, area, copies of the notice attached heretomarked "Appendix." 1 Copies of said notice, to be furnished by theIIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director for the Fifteenth Region, shall, after being dulysigned by an authorized representative of the Respondent, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that Respondent violated Section 8 (a) (1)of the Act by the conduct of Edwin Openshaw.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discharge or otherwise discriminate against anyemployee in order to discourage membership or activity in UnitedSteelworkers of America, AFL-CIO, or in any other labororganization.WE WILL NOT interrogate our employees concerning their affilia-tion with, activity in support of, or interest in the above or anyother labor organization, in a manner constituting interference,restraint, or coercion.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of the right of self-organization, to form labor organizations, to join or assist UnitedSteelworkers of America, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the National Labor Relations Act,or to refrain from any and all such activities.WE WILL offer to C. T. Broadway reinstatement to his formeror substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and we will make himwhole for any loss of pay suffered as a result of his discharge. BIRMINGHAM SLAG DIV. OF VULCAN MATERIALS CO.615All our employees are free to become or remain or to refrain frombecoming or remaining members of United Steelworkers of America,AFL-CIO, or any other labor organization.BIRMINGIIAMSLAG DIVISION OF TILEVULCAN MATERIALSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice,T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana, Telephone Number, 529-2411, if they have anyquestion concerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter was heard before the duly designated Trial Examiner in Montgomery,Alabama, on November 13 and 14, 1961, on complaint of the General Counsel(issued October 11, 1961, on a charge filed by the Union on June 29, 1961) andthe answer of Respondent.The issue was whether Respondent's discharge of C. T.Broadway was discriminatorily motivated in violation of Section 8(a)(3), andwhether Respondent had infringed upon the rights of its employees in other waysin violation of Section 8(a) (1) of the Act.The parties waived oral argument andhave filed briefs, which have been duly considered.'Upon the entire record (ascorrected on notice to the parties), and upon careful observation of the demeanor ofthe witnesses and the character of their testimony as a whole, the Trial Examinermakes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT; THE LABOR ORGANIZATION INVOLVEDRespondent,VulcanMaterials Company, is a New Jersey corporation,having itsprincipal place of business in Birmingham,Alabama.ThroughitsBirminghamSlag Division it is engaged primarily in producing and selling road materials,such assand, gravel,etc., in about 30 areas throughout the Stateof Alabama,including alsotheMontgomery area, where the events here involvedoccurred.Thepurchase ofmaterial shipped to it directly from outside the State and the income for goods orservices supplied by it to customers outside the State, exceed$50,000 a year in eachcatogery.Respondent does not dispute either the existence or the assertion of theBoard's jurisdiction over it.United SteelworkersofAmerica,AFL-CIO,theChargingParty,hereinaftercalled the Union,isa labor organization within the meaningof the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of C. T. Broadway1.Introductory synopsis and statement of applicable standards of appraisalThe case is in the main concerned with the discharge of C. T. Broadway, whichoccurred during the Union's campaign of organization among Respondent's em-1 The Trial Examiner gratefully acknowledges the assistance of counsel in their briefs.Avoiding the failing, all too common among some counsel, of limiting their discussions to,evidence favorable to their contentions, they have candidly faced up to the evidence-against their positions as preludes to well-reasoned arguments as to why, on balance,the conflicts should be resolved in favor of their respective sides 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the Montgomery area.Sometime before his discharge,theUnion'srepresentatives,in discussing arrangements for a Board election,told a companyofficial that Broadway would be one of the Union's observers at the ballot-taking.Several weeks later, Broadway,on his return from 2 weeks' duty as a captain inthe National Guard, was informed he was discharged because he was thought to beat fault for the damage to the engine of a bulldozer operated by him,which hadbroken down just before he left for the National Guard.The manner of the in-vestigation and the harshness of the penalty, when compared with Respondent'sdemonstrated tolerance toward breakages in its heavy line of work, along with thefact that Respondent was opposed to the Union, is in large part the basis forthe General Counsel's contention that the incident in question was seized upon asa pretext to be rid of Broadway because of his special role in the Union.There is much in the treatment of Broadway to warrant inquiry.The determi-nation of his guilt was concededly made during his absence on military leave, withno prior indication that he was suspected of being at fault for the damage or anyopportunitygivenhim to state his version;the penalty was difficult to square withRespondent'scontemporaneously demonstrated tolerance in respect to damage toequipment,which is concededly quite frequent in Respondent's heavy line of work;and Broadway,a prior foreman of Respondent's,who had supervised others inthe operation and maintenance of the very kind of equipment here involved, whowas in line to fill the next foreman'svacancy,and who Respondent'switnessesconceded had not before been guilty of the kind of laxity now attributed to himand was unlikely to repeat it, would have seemed a most unlikely prospect for beingthus determined to have been lax without obtaining his version first or to havebeen punished in that extreme manner even if believed culpable in that singleinstance.However, unlike an arbitration proceeding,the considerations above recited arenot conclusive in our kind of inquiry,but are relevant only for their bearing uponwhether the cause assigned is the real cause of the discharge,as opposed to beingwhat the General Counsel here contends it was-a pretext to mask an antiunionmotivation.The appraisal of the reason assigned by the employee normally comesinto play when the incident relied on is advancedby the employer to offseta primafacieshowing otherwise appearing,that the discharge was inspired by antiunionanimus.As explained inMike Persia Chevrolet Corporation of Houston,134NLRB 1402(IR): "If there is independent evidence to warrant the inference thatthe motive was to advance or discourage union activity,then the matter of whetherthe cause assigned is `good' or`bad' is not an ultimate subject of inquiry but merelyan evidentiary item bearing on the weight of the evidence advanced by the em-ployer to offset that inference."This is on the assumption that employers do notordinarily discharge for a "bad" cause,and hence"testimony that that was thereal cause does not carry the kind of persuasion to offset an inference of a dis-criminatory motive, flowing from other evidence,which a `good'cause would carry."IbrdThe difficultywith the General Counsel'scase here is that it lacks a showingof antiunion animus, which,standing on its own feet, warrants an inference thatthe discharge had an antiunion motivation,and against which is to be appraisedthe employer's claim that the reason assigned by it was the real reason for thedischarge.The General Counsel here relies,as he perforce must, upon the mannerof the discharge and the nature of the discipline as being so disparate as to betraya hostility made comprehensible only by Respondent'sadmitted purpose to havethe employees reject the Union and, by that token,Broadway's leadership in it.But to provide the support for an inference of antiunion motivation,which theremainder of the record does not supply,the precipitating reason would have tobe so lacking in rational basis that on the "presumption.. .that people in theconduct of business affairs act out of rational motives"(Sears Roebuck and Com-pany,123 NLRB 1236, 1264),the evidence in regard to the Union,though insuffi-cient in itself to support an inference of retaliatory animus. serves alone to giverational content to an otherwise irrational actSee alsoClanton E Smith andWillard Smith, d/bla Clayton-Willard Sales,126 NLRB 1325, 1340Where, how-ever, the reason assigned is merely "bad" in the sense of being insufficiently per-suative to offset an inference of antiunion motivationotherwisewarranted:then, inrecognition of the fallibility of even honest judgment, the unpersuasiveness of thereason would not ordinarily make up, as would a totally irrational reason,for theabsence of an independent basis for inferring that the action was inspired by anti-union animus:or assuming warrant for such an inference,then,under the burden ofproof home by the General Counsel,there would still be the question of whether itis sufficiently strone to override the sworn disavowals of those participating in thedecision that Broadway's role in the Union, as disclosed by the union representa- BIRMINGHAM SLAG DIV. OF VULCAN MATERIALS CO.617tives to the official in question, was communicated by the latter to, or otherwiseknown by, them.2.The evidence considered in the light of abovea.Union organization and extent of Respondent's interest and knowledge of itThere are two periods here considered-the first preceding Broadway's discharge,which occurred June 26, and the second thereafter up to the election held in August.As to the first, what appears is that early in May, which was about the time thatthe Union began its organizing campaign, Edwin Openshaw, general superintendentof the Montgomery area, according to the testimony of Elmer Gist, §uperintendentofCook station (where Broadway worked), asked Gist whether he "had heardanything about them getting into the Union," to which Gist replied he had not.Gist also testified that shortly afteward he saw union stickers prominently displayedon the cars of about 10 or 12 employees, Broadway's among themThe union rep-resentatives and Broadway testified that Broadway attended all of its weekly meet-ings, had signed up six employees; and that he had been chosen as the liaison be-tween the employees and the union representatives and as an observer for the Unionin the forthcoming election.Finally, there is the testimony of the union representa-tives that in a discussion on May 29, between them and Grady Self, Respondent'svice president of administration, concerning a mutually agreeable date for a Boardelection, they mentioned that Broadway was their contact man with the employeesand was to be a union observer at the election?The evidence concerning the Union after Broadway's discharge consists of singleconversations with two separate employees held in mid-July, one initiated by Open-shaw, and the other by Alva Ray, a supervisor, who is not otherwise involved inthe events here considered.Deferring the details and the resolution of the con-flicting versions to a later stage of the discussion, it would seem clear, quite withoutregard to whether they constituted separate unfair labor practices as alleged, thatthey reflect a pronounced desire on the part of Respondent that the employees rejectcollective bargaining and continue the then mode of dealing individually with theCompanyOpenshaw in his own version quoted himself as saying that "the companywould rather that we did not have a union" and that "I hope we don't have a union."The same was expressed by Vice President Self in addresses which he made to theemployees at the various stations-not alleged as violations-wherein the theme,supported by Respondent's reasons therefor, was that "the Company is opposed toa union," and in his opening address to the employees he introduced the subjectby reciting that on receiving, on May 15, written notification from the Union of itshaving been designated as representative of the employees in the Montgomery area-Itwas somewhat of a surprise to the Company to receive such a notice as this,because the Management of your Company had no idea that you were dis-satisfied to the extent that you would petition an outside party to represent you.b.The damage and the ensuing dischargeThe damaged equipment was the engine of a bulldozer operated by Broadway sinceabout April 1 (approximately the time he went back to rank-and-file status from thatof working foreman, that demotion being unrelated to merit).The vehicle had beenpurchased secondhand, and by about a week before June 9, when the engine brokedown, Broadway reported to Cook Station Superintendent Gist that it was using upan excessive quantity of oil-4 gallons a shift as against a normal of I to 2.Gista The occasion for mentioning him was that Self proposed a date in June. to which theunion representatives demurred because they understood that a substantial number ofthe employees would then be on duty at the National Guard, and they indicated theywould check with Broadway, whom they identified in the manner indicatedTheytestified that Self said he too would check, whereupon they stated there were a numberof persons in the Montgomery area by that surname and they accordingly gave himBroadway's specific initials ; and that Self made a note on paper at that timeThey didnot see the note and they admitted also that both parties were taking notes throughoutthe discussion.While Self did not testify (be being in a hospital for a leg injury duringthe hearing, and Respondent's counsel at the end of its case having- declined the TrialExaminer's proffer to have Self's testimony taken there), the persons participating inthe decision to discharge Broadway denied that Broadway's role had been communicatedto them by Self or that they otherwise knew of It, and Gist denied that he had toldanyone of his having observed a union sticker on Broadway's car 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen indicated the oil would have to be checked twice during a shift-at the startand at midshift.Broadway's shift was from 7 in the morning to 3 in the afternoon.According ,to Broadway, on the June 9 in question, when he began his shift, he madethe usual check for oil and water, and filled the crankcase with oil, it then needing3 to 4 gallons to fill it, about noon the engine began to cut off intermittently. Broad-way went to look for his working foreman, then for Gist, his station superintendent,then a mechanic at the station shop, and not finding any of them, he finally tele-phoned the main shop for the Montgomery area and described the trouble to RipLowder, the diesel shop superintendent.At this point Working Foreman Boyd en-tered and took over the telephone from Broadway. Lowder's instruction to Boyd,as related to Broadway, was that they put the safety switch on "manual," i.e , "takeit off automatic."A function of the "automatic" as described by the General Coun-sel'switnesses on that point, i.e , Broadway and C E. Riley, a Cook station me-chanic, was that it shuts off the engine when it heats up because of insufficiency ofoil or water.3This was about 1 or 1:30Broadway testified that during the in-terval that Boyd talked to Lowder, he checked the oil with the dipstick and that itregistered one gallon low,an amountconcededly sufficientto assureproper oil dis-tribution to all the parts; that for the remaining hour and a half or two of the shift,he operated the engine without any trouble, and that the needle on the oil pressuregauge was at all timesupright, indicating proper distribution to all the parts .4The first discovery that the dozer would not run was after the end of Broadway'sshift,when he had just shut the motor off, and Henry Campbell, his successor onthe next, or 3 p in., shift, asked Broadway to drive it over the 15 feet to the fueltank.Broadway sought to comply, but it would not turn over, after trying to startitfor 10 or 15 minutes, Broadway left for home. The next morning (he havingon Friday completed his regular week preceding the two in which he was to be onNational Guard duty, but havingcome inon Saturday at Gist's special request forgeneral work around the station), Broadway learned that Gist, thinking the conditionwas due to dead batteries, had ordered new onesBut when these were brought in,itdid not start the motor; so the condition was then attributed to a defective starter(Campbell having indeed worn it down in his prolonged and futile efforts to turnthe engine over)Gist asked Broadway to give him a hand at the station on Sun-dae as well, but Broadway begged off in view of his preparations for embarking uponmilitary duty; and so as of the time that he left for duty, the order of business waseither to repair the starter or to replace it with a new one.When Broadway returned to work on Monday, June 26, Station SuperintendentGist called him in to the office and, as Broadway testified, informed him that he wasdischarged because he had "burned the motor," i.e., had operated it with insufficientoil.5This was the first intimation to Broadway that he was even suspected of blamein the matter.The chainof events culminatingin the discharge of June 26was asfollows:Anew starter was purchased and finally installed on Wednesday, June 14, but themotor still did not turn. It was then determined-as Station Mechanic Riley hadsuggested to Gist on Saturday morning-that the engine was, as it is alternativelyput, "locked" or "frozen."The machine was then brought to the main shop of theMontgomery area where it was dismantled Inspection showed the standard ear-marks of an engine burned up for want of oil. (Part of themainand rod bearingswere burned-being "scored" and "bluish" from extreme heat-and the crankshaftwas completely dry.)General Superintendent Openshaw called at the shop the nextday,Thursday, June 15There in a conversation with Lowder-either Lowderalone, as would have appeared from his testimony at the outset of the case or whichhe "believe[d]" to have been in the presence of Maintenance Supervisor Tingle, ashe later testified, but on either basis with Lowder doing "most of the talking"-Openshaw was shown the engine and given the finding above. Openshaw went downthe next day, Friday, June 16, to Cook Station and spoke to Gist about it.Gist asked3 Lowder did not testify but Marvin Tingle, his superior, and Respondent's mainte-nance supervisor, testified as Respondent's expert to a different function, which is dis-cussed,infra,at footnote S4The needle in an upright position splits the 320-degree arc of the pressure gauge at 60,which indicates the engine is receiving 60 pounds of oil pressureMaintenance Super-visor Tingle testified that to insure proper distribution to all parts at all times, theremust be a constant pressure of 50 or 60 poundss Gist testified he asked him whether he "knew that he had run the motor withoutoil "Concededly, the decision to discharge Broadway had already been made by hivherauthority than Gist, so that even if Gist had couched his announcement in interrogativeform, it was still but a declaration of the reason for an accomplished discharge. BIRMINGHAM SLAG DIV. OF VULCAN MATERIALS CO.619"whether or not we should discharge Broadway,"to which Openshaw,as he testified,replied he"would let [Gist]know from Birmingham."6On Tuesday or Wednesdayof the following week(June 20 or 21), Openshaw discussed the situation in Birminbham with his superior,J.A. Carnathan,Respondent's vice president of operations.,Carnathan instructed that Broadway be discharged.Openshaw indicated Broadwaywas "in camp"and that the instruction would be carried out on his return.He tele-phoned the decision to Gist from Birmingham on Wednesday or Thursday(June 21or 22),and Gist,in turn, greeted Broadway with it when he reported back to workon Monday, June 26.When Gist told Broadway of the reason for his discharge,Broadway,whose com-petence and sense of responsibility are not disputed,said that if he had in fact op-erated the motor with insufficient oil, he deserved to be discharged,but at the sametime he insisted that the needle on the pressure gauge had indicated normal piessureall the time he had operated it.7The next day Broadway visited the main shop andspoke to the mechanics.After this he spoke to Gist and Openshaw together.Herepeated his statement of how the oil pressure gauge had registered normal(supra,footnote 7) and stated the mechanics at the shop informed him that in the dis-cussion which Openshaw had had with Lowder concerning the cause of the freezingof the engine,Lowder stated the blame was partially his because of his instructionon June 9 to cut off the automatic and operate on manual-a statement which Open-shaw ultimately admitted Lowder made to him.Gist and Openshaw said nothingin reply.(Tingle and Openshaw,in their own versions of the discussion at the shop, hadnot mentioned Lowder's statement,but Openshaw when specifically asked about it oncross-examination,admitted it.This mooted the objection raised by Respondentto Broadway's earlier testimony,which he gave before recounting his talk with Gistand Openshaw,to the effect that the mechanics had told him of Lowder's statement.That testimony,then contingently received,would not have been considered as proba-tive of the contents of what the mechanics told him but simply as Broadway's ac-count of the basis of his protest to Gist and Openshaw.)The manner in which it was concluded that the blame lay with Broadway and thathe should be discharged for it raises questions,some of which have been alludedto in the introductory part of the discussion.Thus, there was a departure fromestablished procedure in that Respondent failed to get Broadway'sversion beforedeciding he was culpable,and indeed from prior precedent in the severity of thepenalty.Within the preceding year, there had been damage to equipment, and theemployees involved sustained no discipline even to the point of reprimand. It wasexplained that in their cases, an exonerating circumstance came to light,which madeitdifficult to "pinpoint"the blame.But that was the result of having been givena chance to state their versions in -a manner denied to Broadway.Indeed, the onlyprior instance of any discipline for damage to equipment dated back to 1955, whenan employee was discharged because his engine had burned up for lack of water.The record is not specific as to whether his version was obtained first, but in citingitas a parallel to Broadway's case, Respondent did not qualify the concession thatitwas customary first to obtain the employee's version with any indication that ithad omitted the usual procedure with that employee, as it admittedly did withBroadway.Additionally, the prior instances, of damage, even with the employee's version, didnot have the counterpart of the situation here, where in the privacy of management'sown councils,the very person being consulted in fixing the responsibility attributespart of the blame to himself.86In his testimony at the outset of the case, he indicated that was the extent of his replyto GistLater,when called by Respondent,he testified he preceded this last by stating"it looked like we would have to [discharge Broadway] "He expressed it by saying the needle had pointed to 90, which he then thought to bethe number at the center of the are of the pressure gauge,instead of 60(supra,foot-note 4).The danger point,asMaintenance Supervisor Tingle testified,iswhere theneedle falls back, either constantly or intermittently,to the left, below 50,for that in-dicates the engine is not getting the requisite constant pressure of 50 or 60 pounds8Presumably to overcome the force of Lowder'sstatement,Maintenance SupervisorTingle testified that the automatic would not have shut off the motor and that its onlyfunction is to control the solenoid mechanism, which prevents the energizing fuel fromcommingling with the lubricating oil.But Lowder'sassumption of part of the blameupon his instruction to shut off the automatic and operate on manual is rationally com-prehensible only on the premise testified to by Broadway and MechanicRiley-that theautomatic would have shut off the engine at the stage of a dangerously low supply of oiland thus have obviated the breakdown.At least that would seem to have been implicit 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDLowder's instructions to Broadway would seem to have been in line with Re-spondent's contemporaneously demonstrated disposition to have proper care of theequipment defer to the exigencies of getting on with the job.Underscoring thisapart from General Superintendent Openshaw's admission that damage to equipmentwas frequent in Respondent's heavy type of work, were two specific instances, bothoccurring in June 1961, the month in which Broadway was discharged. In each in-stance Station Mechanic Riley reported to Superintendent Gist that the machineryneeded repairs, and Gist ordered that the machine be run until the Cook station,which was at its terminal stage, was worked out. In the first instance, Riley reportedthat on changing the oil in the dragline of a vehicle, he found an excessive amountof water had gotten into the oil pan; and in the other, that the transmission wasout of order, the gear jumping from first to third.The result of compliance withGist's instructions was that the pieces of equipment were badly run down: wherewater had mixed with the oil, the dragline continued to deteriorate so that theequipment finally had to be taken out for installation of new sleeves and a piston;and in the case of the deficient transmission, two gears were destroyed, requiringthem and all trasmission bearings to be replaced.The same tolerance in respect to equipment damage would seem reflected also inthe circumstances under which the employees in the incidents previously referred towere spared all discipline.The General Counsel cited a water pump incident in thesummer of 1960, damage to a crawler crane in April 1961, and, indeed, Campbell'srunning down the starter of the very engine here involved during his futile efforts,after the end of Broadway's shift on the June 9 in question, to get it to turn over.While I would hardly attach the importance the General Counsel does to this last,the other two instances would seem to present a substantial contrast with the handlingof Broadway's case.The water pump incident occurred in 1960, and involved the burning out of theengine for lack of water.Assuming no leakage in the mechanism, it wasprima faciethe result of the failure of the employee responsible for its maintenance to fill it withwater at the start of the shift at 7 a.m.Against the inference, warranted by thecircumstances, that the employees had failed to fill the pump with water, Respondentaccepted the employee's story that he had in fact filled it at the start of the shift.Respondent explains its exoneration there on the ground that if the pump had hadno water, it would have burned out immediately, and since it did not burn out until2:30 p.m., the absence of water might have been due to a leak in the mechanism, andfor that reason Respondent could not "pinpoint" the blame.The non-"pinpoint[ing]"elements would seem to have been present to at least equal degree in Broadway'scase, even if Lowder's partial assumption of blame had not been deemed enough.The hypothesis that the burning out of the water pump engine might have been dueto a leak in the radiator or hose could only have been based on an acceptance of theemployee's word that he had filled the pump with water. In like vein, MechanicalSupervisor Tingle indicated that the inference that the engine had been run withoutsufficient oil would be dispelled if Broadway's word for it were to be accepted thatthe pressure gauge had at all times registered normal; 9 and he also testified that ifthe oil supply, at 1 or 1:30 p.m. of June 9, had indeed been but a gallon low, asBroadway testified his dipstick check then showed it to have been, the loss of oilduring the remaining hour or hour and a half could, in the case of an engine usingup to 3 to 4 gallons of oil in a shift, be due to a "leaky oil line" or a seepage in theoil system-which would cause the fuel to enter and burn up in the combustionchamber-a condition of which the pressure gauge would have given no warning.Tingle testified he checked for such a condition and found none to exist-a statementin the statement of Lowder, who, although the expert whom Openshaw named as the onewho had shown him the engine and explained the reason for its breakdown (and indeedthe man most familiar with the machine, he having gone over it at the time it wasbought), was not produced to testifyeHis testimony was that the pressure gauge would still do so even if the supply in thecrankcase-apart from the amount constantly needed in the filters-was as low as 2 gal-lons.(The capacity of the 10-gallon crankcase, above what is required for the filters,Tingle explained, is 61/2 to 7 gallons )He explained that when the supply got to belowtwo gallons, the attendant drop in constant pressure would be reflected on the pressuregauge by the needle's dropping to the left, below 50, "intermittently," i e , every 5 min-utesThe needle would return to 50 or 60 when the oil flowed into the parts, but wouldrevert to the deft when the oil left the parts and flowed back into the crankcase, and asthe supply thus got completely used up there would be no oil flowing whatever and theneedle would register zero. BIRMINGHAM SLAG DIV. OF VULCAN MATERIALS CO.621rather calling for reconciliation with his testimony that on that type of vehicle,such excessive consumption of oil would be due to such seepage and the establishedfact that the engine in question had consumed oil that excessively. (Though Gistadmitted that Broadway had reported that excessive consumption to ban a weekbefore the breakdown, Tingle testified he had not been aware of it.Gist was notpresent during Openshaw's discussion at the shop on June 15, which resulted in theaction culminating in Broadway's discharge, nor, so far as appears, had he previouslybeen consulted on that aspect of it.)But apart from this last, there was no indicationthat the water pump showed any leak either-indeed Superintendent Gist, whentwice testifying about the handling of the water pump incident, gave no intimationthat such a possibility had even been considered-so the fact that the water pumpcontinued to run until the afternoon, would thus have been indicative of the existenceof a residual supply of water from the preceding shift, rather than confirmatory ofthe employee's story.The differences in the two cases, so far as the reasoning eye can see, is in the oppor-tunity given to the employee in the one instance to present his version and denied toBroadway in the other-in one case yielding the inference of culpability flowing fromthe circumstances to the employee's version of the precaution he had taken, and inthe other drawing an inference of culpability in the teeth of the partial assumptionof blame by the person being consulted, and hastening to inflict the extreme penaltywithout waiting for the employee's version against which to check the inferencenevertheless assertedly drawn.ioIn the crawler crane incident of April 1961, the employee left his crane with theengine running, after which the boom jumped into gear, fell backward on top of thecab, and destroyed it at a cost of about $1,000.Here, too, Openshaw testified, afterthe employee was consulted, "we were not able to pinpoint the reason," because thejumping of the boom might have been the result of "some malfunction of the boomhoist itself," with no indication of what that malfunction was.The employee thereinvolved emerged not only exonerated of blame for the damage but with not as muchas a reprimand for the violation of the safety rule in leaving that kind of equipmentunattended to, with the engine running.Giving greater cause for wonderment is that Respondent should have reached thisex parteconclusion of culpability and on the basis thereof have visited the extremepenalty of discharge upon an employee of Broadway's admitted stature.Here was aman who, on a background of years of responsibility as a U.S. Army officer for themaintenance of over 75 heavy-duty vehicles, was given rapid promotions by Respond-ent.After starting as operator of a Euclid (a lighter vehicle), be was given thehigher paying job of operating a bulldozer; then he was made a working foreman, atwhich for over a year he was entrusted with the supervision of others in operatingand maintaining the very kind of vehicles involved in the discharge, and his recentreversion to rank-and-file status was but temporary (resulting from his displacementby an erstwhile superintendent whose station had been discontinued) and was await-ing the opening of the next foreman's vacancy.Also, assuming that Respondentconcluded that Broadway was lax in that single instance, the decision to sever thisadmittedly top-ranking man altogether is hard to understand in the light of Open-shaw's avowal that "the purpose" of imposing such discipline is to insure againstretaining an employee likely to damage equipment, and that Broadway's excellentrecord gave every assurance of his being completely capable of being entrusted withthat equipment.Vice President Carnathan, whom Openshaw had consulted onBroadway's case, and who gave the instruction to discharge, acknowledged that heknew the established procedure for consulting the employee before determining faultor discipline had not been followed in Broadway's case, and he explained the visitationof the maximum penalty upon him on the basis of the example it would set for the10Nor can one quite see in mitigation of that difference the claimed higher cost of thedamage in Broadway's case over that in the water pump incidentWhether the cost ofreplacing the water pump was, as Gist first testified when called by the General Counsel,"something close to" that of repairing the dozer engine ($2,540), or "between $400 and$600," as he testified when called by Respondent the following day, it could hardly havealtered the issue of culpability involved in each inquiry.Especially so when, as appears,Openshaw, at the time of his conversation in the shop which led him to take the stepsculminating in Broadway's discharge did not know what the cost would be.Tingletestified that Broadway, after being told the condition of the engine, asked "how muchis it going to cost," but that he could not then tell because the engine would have hadto be stripped "to get a listing of the parts," which would then have had to be orderedand received, followed by submission of the bill. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees of the need for taking proper care of equipment.iiOpenshaw, whohad testified immediately before Carnathan, gave no indication that this had enteredinto the deliberations, and its application on that extreme basis would seem strangelyabrupt in the face of a background of tolerance reflected not only in the specificinstances cited but in the omission, in the safety rules booklet as distributed withinthe last 2 or 3 years, of damage to equipment as a dischargeable offense; andwhile this would hardly indicate that Respondent would take kindly to damage care-lessly caused, neither would one normally expect that an employer, against the back-ground of tolerance here presented, and the admitted frequency of damage as a regu-lar part of its heavy line of work, the risk thereof being sometimes knowinglyassumed at the supervisory level in deference to the pressures of time, would selectas the person on whom to visit such unwonted severity, an erstwhile foreman, slatedto fill the next foreman's vacancy, whose story had not yet been obtained, and whohad gone on military leave without the slightest intimation that he was suspected ofbeing at fault.3.Concluding findingThe factor to which Carnathan attributed the severity of the action taken toward aman of Broadway's admitted calibre, namely, its effect upon the rest of the force as awhole, opens up an inquiry relevant to the ultimate issue.The first is just why Openshaw should have felt he had to go to Carnathan at allon a matter concerning which he had the full power of decision, as did even Gist, hissubordinate.Openshaw testified he would "always" take up "a case of this nature"with Carnathan.He conceded that he had not theretofore consulted Carnathanabout any discharge either in 1961 or even 1960.Although he testified he did sotwice with Carnathan in 1959, the nature of these two matters was not specified norwas anything indicated about Broadway's case which differentiated it from thosein which the decision was made by either Gist or Openshaw. If it be the amount ofthe damage, there is no indication that in the 1955 case, which involved a comparableamount of damage, the decision was made at other than the area level; and, as previ-ously indicated(supra,footnote 10), Openshaw did not then know what the cost ofrepair would be.Carnathan testified that Openshaw hesitated to discharge Broadway without check-ing with higher authority, but the record rather persuasively indicates that Gist andOpenshaw hesitated to absolve Broadway without approval from Birmingham.Openshaw's earlier avowals, in explanation of why Broadway had not been givena chance to state his version as the employees in the incidents previously cited hadbeen-that in contrast with theirs, Broadway's case was "cut and dried," indeed thathe found in it "no extenuating circumstances," would seem to have taken on adifferent character after his admission, on cross-examination, that Lowder hadassumed part of the blame because of his instructions when Broadway reported tohim that the motor had been intermittently cutting out.Openshaw admitted thatBroadway's prior flawless record alone would have warranted making inquiry ofhim before concluding that he had been lax in the manner attributed to him, and thatthough "the purpose" of discharge in such a case was to safeguard against entrustingequipment to employees likely to damage it, he "d[id]n't believe that [Broadway]would" damage equipment "even though [Respondent] retained him in [its] employ";so that from his testimony as a whole and from the manner in which he gaveit,one derived the distinct impression that he had in fact felt all along that Broad-way's case presented at least as many exculpatory elements to prevent "pinpoint[ing]"the blame as in the cases of the employees whom he and Gist, on that score, hadspared all discipline.Gist,with whom Openshaw spoke after his consultation inthe shop, admitted that he could not make up his mind about whether Broadwayshould be discharged.Openshaw's statement, in response to Gist's request for hisopinion, that he would do so after higher consultation, would indicate the samedoubt: and from the manner in which both conceded Broadway's high competence,and the esteem in which they apparently held him, one rather got the impressionthat had they been left free to act on their own, they would, in the light, amongother things. of the diffusion of responsibility inhering in Lowder's assumption ofpart of the blame, and Broadway's excellent record, have exonerated him altoeethereven before getting his story, or at least have waited until he returned from militaryduty to get his version. In these circumstances, the refusal of Gist and Openshawto take responsibility for the kind of matter concededly within their competence,n He testified that- "If we had a temperate justice, so to speak, in this case all therest of our operators would have gotten the opinion . . I won't say that they would,It Is possiblethat theywould say, well this Company does not mean whattheysay aboutproper care and maintenance of equipment." BIRMINGHAM SLAG DIV. OF VULCAN MATERIALS CO.623with Oppenshaw's hastening to submit it to Carnathan before getting the versionof the employee involved, and Carnathan's summary order of dismissal withoutdirecting that the employee be interviewed first, or at least deferring the finality ofhis decision for the few days remaining until the employee returned from militaryduty so that he could give his story, are hardly "natural"(E. Anthony & Sons, Inc.v.NL.R.B.,163 F. 2d 22, 26 (D.C.D.C.), cert. denied 332 U.S. 773).AndCarnathan's explanation for dispensing with obtaining Broadway's version-"Well,I don't hardly think that it would have done good"-is rather strange, coming froman executive who acknowledges that in his instructions to the supervisory forceconcerning the fixing of responsibility for disciplinary matters, to obtain the em-ployee's story is an integral part of the inquiry.Nor can one quite envision Gist and Openshaw, after the discharge, listening instony silence to the protestations of innocence of a man just returned from militaryduty and confronted with a conviction for a dereliction of a kind he had nevertheretofore committed, and of which he had not previously been told he was evensuspected, unless they realized that this matter, though normally one within theirfull competence to handle, was, in Broadway's instance, out of their hands andbeyond reach on the merits.Nor can one quite see the compassionate Openshaw,after being assured by a man whom he respected, and whose word he had everyreason to accept, that the oil pressure gauge had registered a constant normal, andreminded of Lowder's own assumption of part of the responsibility, not being movedto reopen the matter for further inquiry or resubmit it to Carnathan, or at the veryleast, to say something to Broadway by way of explanation, except out of a senseof futility in knowing that this was not a matter to be handled in normal course, orone open for decision on the merits.The entire course of action in relation to Broadway is rather difficult to squarewith a genuine operational motivation.The arbitrariness of both the procedure fordetermining guilt and the extreme penalty visited on this respected and competentemployee denotes a hostility which is rationally incomprehensible on the basis ofnormal operational considerations.This can hardly be laid down to mere caprice,firstbecause of the normal presumption that people in the conduct of businessaffairs act out of rational motives, and secondly, because of Respondent's disclaimerof having been other than rationally motivated.In that context one cannot avoid giving consideration to the element in the recordwhich alone gives rational content to otherwise rationally unmotivated action-Respondent's acknowledged opposition to the Union and Broadway's special role init is disclosed by the union representatives to Vice President Self during the dis-cussion of arrangements for the forthcoming election.Since this last, when takenalone, does not establish the kind of antiunion animus which would indicate a dis-position to resort to retaliatory measures, then, if the action here under review, withall its infirmities, were rationally comprehensible in terms of an operational motiva-tion, I would hold that the General Counsel had not sustained his burden of proof.This would be on the principle, enunciated in the introduction, that the unper-suasiveness of a reason for the purpose of overcoming an inference of antiunionmotivation otherwise warranted does not provide a basis for such inference wherethe record does not otherwise support it. But a different principle is logically calledinto play where the action is inherently incomprehensible in operational terms-where the conduct is characterized by a "treat[ment of] like cases differently" 12and there is but one item in the record which rationally explains such disparateness.It is in that perspective that one must view the line of cases relied on by Respondentwhich stress the truism that "management can discharge for good cause, for badcause or no cause at all," 13 for where the record fails to establish that the real causewas "for, or in discouragement of such activities as the act makes permissible," 14 itmatters not what other cause it was. But this can hardly be said to foreclose inquiryinto the character of the assigned cause as bearine upon what the real cause was-as indicated by the long line of authority in which such questions as how the con-clusion of culpability was arrived at with the employee in question compared withother emplovees, and how the penalty imposed upon the employee compared withthat imposed upon others in like situations have been held to bear upon motive.Nor would one understand that it would be "second guess[ing]" the employer inthus inouiring into whether the "guess" the employer asserts he made was the onehe had in fact made or had truly relied on.12Frosty Morn Meats, Inc. v N.L R B ,296 F.2d 617, 621 (CA 5).13 E g ,N.L R.B v T A. McGahey,Sr, et at.,d/b/a Columbus Marble Works,233F 2d 406, 412 (CA. 5).14Magnolia Petroleum Companyv.N.L R.B.,200 F. 2d 148,149 (C.A. 5). 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen an employer, during an employee's absence on military leave, and beforethe employee evenknowshe is suspected of responsibility, bypasses the usual pro-cedure of getting theemployee'sstory first, finds him guilty in the face of theassumption of part of the responsibility by the expert being consulted in fixing theblame, and thenvisitsthe extreme penalty of discharge upon him in disregard ofa blameless record in the past and the admitted unlikelihood that he will repeat thelaxity attributed to him, and where thisoccurs ina context in which employees inlike situations, have sustained no discipline or at the very least have been given achance to state theirversions,and ina further context in which damage to equipmentis admittedly frequent in the employer's heavy operations, and where the risk thereofhas at times been knowinglyassumedat the supervisory level in deference to thepressures of time, of which thisitself is an instance,as appearsfrom Gist's instruc-tions to keep themachine in operationdespite itsexcessiveconsumption of oil andin Lowder's instructions to Broadway, for which he assumed part of the blame, itis difficult to see how the disparate treatment of the employee in question can tenablybe dissociated from the one element which differentiates him from the rest-theemployee's leadership in the organization to which the employer as avowedlyopposed.And this brings us to Carnathan's testimony that despite the admission that Broad-way's record gave every assurance against a recurrence of the kind of laxity attributedto him, he ordered him discharged as an example for the rest of the force.On thequestion of the kind of example the discharge of Broadway was likely to furnish theemployees, Carnathan's assertion that it was one intended to imbue them with theneed for proper care of equipment, bears appraising against the fact that Openshawmade no allusion to that factor in his account of his talk with Carnathan or in hisstatement of the purpose in discharging Broadway, and against the further fact thatfrom the employees' point of view, in a context in which other employees of hardlygreater,if indeed equal, staturewere spared any discipline in comparablesituations,and were atleastheard before decision was made or action taken, the lesson con-veyed to them would be on the basis of the one aspect which from their point ofview at least, differentiated him from the others-his special role in the pendingorganizational campaign and in the forthcoming election.Whether Carnathan in-tended it that way hinges on the probabilities: his explanation for rushing the decisionbefore Broadway returned from military duty when he could be asked his versionand for the disparate penalty imposed is rationally incomprehensible in terms of anoperational purpose and achieves complete comprehensibility when considered inconnection with Respondent's acknowledged opposition to the Union. It is againstthis element of probability that one must weigh the denials of Carnathan, Openshaw,and Gist, that the information which the union representatives gave to Vice PresidentSelf concerning Broadway's role as contactman and as anobserver in the electionthen pending had not been communicated to them. Thesedenialshave received mymost serious consideration,and Iwould have been inclined to give them controllingweight but for the fact that I could not conscientiously do so in the face of theimposing array of probabilities depriving them of credence.Quite apart from theprinciple that knowledgeis inferredin situations where the probabilities rule out thelikelihood of coincidence (as illustrated, for example, in another field of law, wherein a suitfor plagiarism the total similarity of the challenged product to the original sofar dispels the likelihood of coincidence, that it warrants the inference, without needfor independent proof, that the alleged plagiarist had access to the original), thereis the fact that the information which Self received, considering his common interestwith his associates in the matter involved, was of a kind which it would have beennatural for him to communicate to them.His function as the management repre-sentative in charge of the arrangements for the election involved his being in touchwith them.His making the rounds with Openshaw during his preelection speeches,although occurring after Broadway's discharge, were an aspect of his function to workin conjunction with the people in the operations branch on such a matter from thestart, as would appear, for example, from his indicating to the union representatives(supra,footnote 2) that he too would check on the matter in connection with whichBroadway's name happened to come up. On a matter in which Self was thus en-gaged with his associates on a common project and in pursuit of a common objective,itwould be the natural thing for him to share with his fellow representatives ofmanagement such information as would be likely to be of mutual interest.And in asituation in which the Company is opposed to the Union, and where its reaction, onreceiving on May 15, a notification from the Union that the employees had desig-nated it as their representative was, as Self stated it to have been in his first talk tothe employees, one of "surprise.because the Management of your Companyhad no idea that you weredissatisfiedto the extent that you would petition an outside BIRMINGHAM SLAG DIV. OF VULCAN MATERIALS CO.625party to represent you," the extent of the Union's support among the employees andits source would be a matter in which Respondent had a deep interest, and in whichmanagement representatives would be disposed to share their information with eachother.The desire for such information would seem implicit in Openshaw's inquiry ofGist when the Union made its first appearance at the plant earlier that same month;for though Openshaw asked, as Gist quoted him, whether he "had heard anythingabout them getting into the Union," it would seem reasonable to assume that Gistdid not regard Openshaw's inquiry to be limited to its literal language any more thanone would so construe an inquiry concerning whether one had the time: implicitin it would be a request for such information as Gist then had, and in view of Re-spondent's interest in the general subject, as he might later acquire. In these cir-cumstances, it would have been the natural thing for Gist to indicate to Openshaw thesources of the Union's support as he observed them from the union stickers on theseveral cars, including Broadway's, and for Self to inform his associates-Openshaw,who headed the area where the election was to be held, and the person with whom hewould normally consult in regard to matters concerned with it, and Carnathan, whowas in charge of all operations, including those in Montgomery, and whose office,like Self's, was in the Birmingham headquarters-concerning such a matter as theidentity of the employee who the Union indicated to Self was its contact man with theother employees and an observer for it at the forthcoming election.Nor can it fairlybe said that the testimony of these persons, when taken as a whole, possesses thatunimpeached quality which endows their denials with a special credence supersedingthe probabilities. 15These, taken in connection with Self's failure to testify, althoughopportunity for taking his testimony was proffered Respondent(supra,footnote 2)and the failure otherwise to explain a hostility to Broadway which the singularlydisparate treatment of him connotes, warrant the inference that the management rep-resentatives shared with each other the knowledge of the one factor which, in thelight of Respondent's opposition to the Union, alone makes such hostility, and theattendant disparateness, rationally comprehensible.The case has been close, and has presented difficulties of evaluation. But on theentire record, and having considered the strengths and the weaknesses on each side,I am of the conclusion that the balance tips in favor of the General Counsel's con-tention and that he has sustained his burden: that the unfortunate damage to theengine was employed as a colorable basis for imputing to Broadway, under a dis-parate procedure, a guilt which would not otherwise have been imputed to him butfor his leadership in the Union; that but for such leadership, Respondent would nothave denied him the usual opportunity to give his version before coming to a de-cision or taking action; that indeed but for such leadership, Respondent, even with-out Broadway's story but on the strength of Lowder's assumption of part of theblame and Broadway's hitherto flawless record, would, as it had done with theemployees involved in the damage to the water pump and the crawler crane, havegiven him the benefit of the doubt; alternatively, and even if it had truly deemedBroadway lax in this lone instance, then, on the basis of a distinguished record freeof that kind of laxity in the past and admittedly giving every assurance of its non-recurrence in the future, Respondent, but for Broadway's leadership in the Union,would still have retained him in its employ.Broadway's leadership in the Unionbeing a producing cause of the termination, which would not have occurred but forit,Respondent, by thus discharging Broadway, discriminated in respect to his hireand tenure in violation of Section 8(a)(3), and interfered with, restrained, and15 E g., Gist's shifts in position on various matters during his later testimony, whencalled by Respondent, from those given earlier, when called by the General Counsel (in-cluding the cost of the water pump, what employee had the responsibility for attendingto it, and the matter of whether it had been at his behest that Broadway worked on theSaturday after the breakdown of the engine,when, in fact, Broadway could only havedone so on authorization of the station superintendent-Gist) ; Openshaw's failure, inhis first two accounts of the interview at the shop to mention that Lowder had assumedpart of the blame for the occurrence, the belated admission of which undermined, as didalso his other concessions in relation to Broadway, the veracity of his assertion that hehad felt Broadway's case to be so "cut and dried" and without extenuating circum-stances," as to dispense with even asking Broadway's version of the occurrence ; andCarnathan's equally incredible explanation for denying Broadway the customary oppor-tunity to state his version-taken in connection with the fact that Respondent, with noexplanation therefor,never produced the person whom Openshaw named as the one who,on his visit to the main shop on June 15, had given him both the reoprt and explanationon which he assertedly relied, and had made the crucial admission in question.649856-63-vol. 137-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerced its employees in the exercise of their rights under Section 7,in violation ofSection 8(a) (1) of the Act.16B. The two conversations occurring after the discharge of BroadwayThe General Counsel alleges as violations of Section 8(a) (1) two conversationsin mid-July,one by General Superintendent Openshaw and the other by Alva Ray,surveyor and drill superintendent of the Montgomery area-each with a separateemployee since laid off.Openshaw's conversation was with Matthew Maxie,a &eneral helper at Cook sta-tion.It took place while Openshaw was conveying Maxie for preparatory work atthe area which was to be used after Cook station was worked out. In the course ofthe conversation,which touched upon the weather and also the size of the land andanticipated duration of the new station,Openshaw,as he admitted,initiated the sub-ject of the Union.Maxie testified that Openshaw said that"he thinks he treats thefellows nice.He give them a little increase every year,but, the past two years hedidn't get a chance to give them an increase.He said if there was any way he couldkeep the Union out he was going to do it." Openshaw testified that after informingMaxie that management had met with the union representatives the other day todiscuss the plants which were to be included in the forthcoming election,he said:Maxie, I have heard that some of the fellows would like to know how the com-pany feels about the union. . . . I don't know how you feel about it but Ican tell you that the company would rather that we did not have a union. .That theyfeel that they can better manage their business for the benefit of allconcerned by themselves.The company has given from year to year what theyfelt in the way of wage increases,other benefits, unproved working condi-tions,what they felt was justified and necessary and that some years we haddone better than the other.The last yearwe did not give a wage increase,we did give five paid holidays and two and three weeks vacation... . Youhave been here since 1955, I believe, and if you think back you can rememberthat every year that we have improved working conditions,built a bath house,bathroom,have given raises and the company has done what they thought wasnecessary and justifiable in that way down here.I think everybody knowsthat it does not matter whether a man belongs to a union or does not belongto a union.He can join or not join. If we have a union,itwouldn't in anyway affect his job. . . . Maxie, that is the way I feel about it and I hope thatwe don't have a union.Openshaw denied that he said that"if there was any way he could keep the Unionout he was going to do it."Ray's conversation was with Richard R. Dozier, a general helper in the main shop.Ray had had only infrequent prior contact with Dozier, who was outside Ray'ssupervision.Ray admittedly initiated the conversation by calling that employee intohis office as he was leaving the washhouse.Dozier gave the following version ofwhat was said:he stopped me and called me back and asked me did I attend the meeting.I said what meeting and he said the meetings and I asked him again,what meet-ings was he talking about and he said,"The meetings that the boys go to," andI said,"Yes, I attend them,"I told him,"quite often,"I said,"Every time thatthey have a meeting"and he asked me then,he says did I join the Union andI told him "Yes, I signed a card."He asked me,he says, "What do you thinkabout the Union?"and I told him,"Itwas not a better thing in the world and asfar as I know that that is my first time going into it." Then he asked me, heleDue consideration has been given to the fact that in the election held among theapproximately 90 employees in the Montgomery area,the Union polled a substantialmajority of the votes.But it is well established that the legal consequences of an em-ployer's actions,as in the case of a union's,are not determined by the actual effect uponthe employees,as distinguished from the tendency of such actionDue consideration hasalso been given to the fact that in the Birmingham area, the employees have beenorganized and that Respondent has for some time past had a contract with the Unioncovering those employees.The record is clear, however,that this did not lessen Respond-ent's aversion to the prospect of its hitherto unorganized group in the Montgomery areabecoming organizedIndeed, in the same address in which Self described Respondent'sreaction to the Union's letter on May 15,he cited his prior "dealings with the UnitedSteelworkers of America"as a basis for viewing such prospect with disfavor inMontgomery. BIRMINGHAM SLAG DIV. OF VULCAN MATERIALS CO.627says, "I reckon you are going to be on strike Monday morning"and I said, "Asfar as I know I don't know anything about a strike at all."He says,"This con-versation that you and I are talking about,"he asked me not to say anything aboutit.I told him that I would not.He says, "You sure that you would not saynothing about it?" and he said,"Whatever you do do not say anything about it"and I said, "No." But I did say anything about it. I brought it up at the Unionmeeting at the time.Ray denied that he asked whether Dozier had attended the meetings.After beingasked whether he had pledged Dozier to secrecy,he gave the following version oftheir talk:Not in that sense...The conversation,to the best of my knowledge, hadgotten to the raise of six cents an hour out in the shop. I mentioned to Richard,"Well, you got an increase in pay,"or something of that sort....Then heproceeded to tell me, this in general,and I pay no attention to it because I guessthis is what they were talking about.Well, I don't remember whether I askedhim how but I don't recall whether I did.But I did assume that he may or maynot have been talking about the union.I did make this statement.I said,"Richard,I don't think it would be good to talk to me about what I think youare talking about."He said,"Yes, that is right."There was nothing moresaid about the conversation as far as union.I have never mentioned the word"union"to him at all.It was him to me.On the basis of my close observation of the witnesses and the appraisal of thequality of the testimony in terms of content and the probabilities,I credit Open-shaw's version of his conversation with Maxie and Dozier's version of Ray's con-versation with him.Ihave previously indicated that Openshaw struck me as acompassionate person,not given to uttering threats.Except for Maxie's attributionof the statement that he would keep the Union out in"anyway" he could, the twoversions are concurrent,except that Openshaw elaborated upon the benefits given bythe Company to the employees.At bestto the General Counsel,the disputed state-ment was but Maxie's interpretation of Openshaw's comments;and even if it besound,the fair meaning is derived from the kind of appeal which preceded it.It followed pretty much the line of views, arguments,and opinions embodied in theshortly ensuing addresses of Vice President Self, in the preparation of which Open-shaw had collaborated.In that context,Iwould conclude that the fair import ofOpenshaw's statement was that the Company would do what it could to carry hometo the employees the viewpoint he had just expressed and in which indeed he wassoon to assist Self.On fair appraisal,Iwould conclude that Openshaw's commentsare within the limits permitted by Section8(c), and Ifind they did not violateSection 8(a)(1).Ray's version reflects a good deal of the elements,which were even more apparentat the hearing,of a man troubled by what he remembers and is trying to forget it.In the context of a pending election,his going out of his way to call this laborer inwas manifestly in relation to the very issue involved in the election.Of course, hedid not use the word "union" at the outset,but it could hardly have been clearerthat this was the subject of his inquiry,and that he did ask Dozier about his at-tendance at its meetings and his opinion of it.Respondent suggests the absence of acontext which would give the inquiry a coercive connotation within the doctrine ofBlue Flash Express,Inc.,109 NLRB 591. I do not agree. To be specially called in bya representative of management, who has had little prior contact with him,and to bespecifically asked about his affiliation with a union,to which the employer is avowedlyopposed,ishardly an incident calculated to imbue the employee with a sense ofsecurity-especially in Dozier's case.A score of years ago,during his eighth or ninthyear with Respondent,he sustained an injury to an arm,which apparently limited hisutility,which would tend to make an employee of that character feel less secure inhis position than the ordinary employee.Nor can we divorce this from the back-ground of the discriminatory discharge of Broadway.Ray's action, when taken asa whole, considering the manner in which it was initiated, the kind of employeewith whom it was done, the nature of the inquiry made, the pledge of secrecy withwhich itwas concluded,and against the background of the prior unfair labor prac-tice,had a restraining and coercive tendency and thus offended the proscription ofSection 8(a) (1).M. THE REMEDYThe usual cease and desist requirement will issue,here of a broad character, sincea discharge for union activity goes to the heart of theAct,(N.L.R.B. V. EntwistleMfg Co.,120 F.2d 532, 536 (C.A. 4); as well as the standard remedial requirement 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor reinstatement of Broadway to his former or substantially equivalent position(The ChaseNational Bank ofthe City of New York,San Juan,Puerto Rico, Branch,65 NLRB 827, 829), without prejudiceto seniority and other Tights and privileges,and formaking himwhole for anypay losses by reasonof thediscrimination, withinthe principles enunciatedin F.W. Woolworth Company,90 NLRB289, andN.L.R.B.v. Seven-UpBottling Companyof Miami, Inc.,344 U.S. 344.Uponthe findings above and the entire record,the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.By dischargingBroadwaybecause of his membershipand activityin the Union,Respondent discouraged membershiptherein by discriminatingin respectto the hireand tenure of employees,thereby engaging in anunfair laborpracticewithin themeaning of Section8(a) (3) of the Act.2.By the above, and by theconductof AlvaRay, a supervisor,in interrogatingan employee concerning his affiliationand sympathy with the Union,in the manner,circumstances,and context in which the same occurred,Respondentinterfered with,restrained,and coerced employees in the exercise of their rights as guaranteed bySection 7therebyengaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.3.Theforegoing unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.4.By the conversation of the general superintendentwithMatthewMaxie asheretofore found, Respondent did not engage in an unfairlaborpracticewithin themeaning of Section 8 (a) (1) ofthe Act.[Recommendationsomitted frompublication.]Local373,UnitedAssociation of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United Statesand CanadaandCarleton Brothers Company.Case No. 2-CD-219.June 15, 1962DECISION AND ORDER QUASHING NOTICEOF HEARINGSTATEIIIENT OF THE CASEThis is a proceeding under Section 10(k) of the Act following acharge filed by Carleton Brothers Company, herein called Carleton,against Local 373, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States andCanada, herein called Plumbers or the Respondent, alleging thatthe Plumbers unlawfully coerced Carleton and certain other em-ployers with the object of forcing Carleton to change workassign-ments from the employees of Orange and Rockland Utilities, Inc.,herein called Orange and Rockland, to employees of Thomas J. Kemp-ton, Jr., herein called Kempton.A duly scheduled hearing was heldbefore James J. Graham, hearing officer, on January 23, 24, and 31,1962, at New City, New York. All parties appeared at the hearingand were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to adduce evidence bearing on the issues.Therulings of the hearingofficer madeat thehearing are freefrom prej-137 NLRB No. 80.